LACOMBE, Circuit Judge.
The estimate of the witness Miller as to value of services in gathering facts and drawing complaint ($400) would ordinarily be fair and reasonable, but the testimony shows that there were special circumstances in this case, which made it more than usually difficult for counsel to obtain from the complainant and her husband such an intelligent and comprehensive narrative of the transactions on which suit is based as was required in order to frame complaint. Taking the amount involved into consideration, $500 would seem to be a proper charge. For all other services $50 is allowed, making $550 in all, from which the retainer ($100) is to be deducted. Expense of reference to be divided.